Citation Nr: 0508678	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  89-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had two periods of active military service- 
from July 1970 to February 1973 and from July 1986 to March 
1988. His initial appeal regarding a claim of entitlement to 
service connection for a pulmonary disorder came before the 
Board of Veterans' Appeals (Board) from a September 1988 
rating decision by the Department of Veterans Affairs (VA) 
Louisville, Kentucky, Regional Office (RO), which denied 
entitlement to chronic obstructive pulmonary disease. 

That issue was remanded by letter in August 1989 for the 
purpose of consolidating issues per request by the 
appellant's representative, and was remanded by the Board in 
July 1992, March 1997, and April 1998 for additional 
development. Following a decision by the Board in February 
1999, the appellant and the Secretary of VA (Secretary) 
submitted granted a Joint Motion for Remand to the United 
States Court of Appeals for Veterans Claims (Court) in 
December 1999. The Court issued an Order in December 1999 
that vacated the Board's February 17, 1999, decision, in so 
far as it denied service connection for a pulmonary disorder 
and denied an evaluation greater than 30 percent for post-
traumatic stress disorder (PTSD), and remanded those claims 
for further appellate consideration.

Pursuant to the December 1999 Joint Motion for Remand and 
Court Order, the Board remanded the claims of entitlement to 
service connection for a pulmonary disorder and to a rating 
greater than 30 percent for PTSD to the RO in June 2000 for 
additional development. In the June 2000 remand, the Board, 
noting that the VA pulmonary specialist who had reviewed the 
appellant's claims file in September 1998 stated in his 
opinion that there was no evidence that the appellant's 
second period of military service had significantly altered 
his pulmonary function tests, instructed the RO to contact 
the pulmonary specialist and request that he express an 
opinion as to whether there was a clinically ascertainable 
increase in severity over the baseline pulmonary disability 
that existed before the appellant entered his second period 
of service. The requested re-review of the claims file by the 
pulmonary specialist was performed in July 2000. Thereafter, 
the Board issued another decision in June 2002, which denied 
service connection for a pulmonary disorder, on the basis 
that the preponderance of the evidence showed that the 
appellant's pulmonary disability that developed between his 
periods of service had not undergone an increase in severity 
as a result of the second period of service so as to 
establish aggravation of the disability by military service.

In April 2003, the appellant's representative, Daniel G, 
Krasnegor, Attorney, and the Secretary filed a Joint Motion 
for Remand, claiming that the December 1999 Court Order and 
the June 2000 Board remand had not been complied with, in 
that the pulmonary specialist had not stated whether the 
appellant's pulmonary disability that developed between his 
periods of service had undergone a clinically ascertainable 
increase in severity as a result of the second period of 
service, and, therefore, represent a violation under Stegall 
v. West, 11 Vet. App. 268 (1998). The April 2003 Joint Motion 
for Remand requested that the Board's June 4, 2002, decision 
be remanded by the Court for compliance with the December 
1999 Joint Motion for Remand and the June 2000 Board remand. 
In a June 2003 Order, the Court granted the April 2003 Joint 
Motion for Remand, thereby vacating the Board's June 2002 
decision and remanding the issue of entitlement to service 
connection for a pulmonary disorder for further appellate 
review.

In January 2004, the Board denied the issue of entitlement to 
service connection for a pulmonary disorder based on the 
requested development.  Subsequently, in a September 2004 
Order, the Court granted the September 2004 Joint Motion for 
Remand, thereby vacating the Board's January 2004 decision 
and remanding the issue of entitlement to service connection 
for a pulmonary disorder for further appellate review.


FINDINGS OF FACT

1.  A pulmonary disorder was not noted during the veteran's 
first tour of duty from July 1970 to February 1973.

2.  A pulmonary disorder was not noted at the veteran's entry 
into the second period of service in July 1986.

3.  The evidence clearly and unmistakably shows that 
pulmonary disorder existed after the veteran's discharge from 
his first tour of duty in February 1973 and prior to the 
veteran's second period of active duty in July 1986.

4.  The veteran's pulmonary disorder underwent an increase in 
severity of disability during active service from July 1986 
to March 1988.

5.  The increase in severity of the pulmonary disorder during 
active service from July 1986 to March 1988 was not clearly 
and unmistakably the result of the natural progress of the 
condition.

6.  A pulmonary disorder is currently present.


CONCLUSION OF LAW

Service connection for a pulmonary disorder during active 
service from July 1986 to March 1988 is warranted.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2004); Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004) are applicable to the veteran's claim.  Insofar as the 
Board's decision herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the VCAA and the implementing regulations.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2004).  A veteran who served during a 
period of war is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111.  This 
presumption of soundness, however, may be rebutted by clear 
and unmistakable evidence that the disorder existed prior to 
entry into service and that the disorder was not aggravated 
by such service.  Id.; see also VAOPGCPREC 3-03 (July 16, 
2003). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), and 
applied a new two-step analysis.  The Federal Circuit 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded. See 38 C.F.R. § 3.322. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Prior to the Federal Circuit's new Wagner two-step analysis, 
and at the time the Board previously decided the veteran's 
case in January 2004, VA still had the burden to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability preexisted service.  If VA met 
this burden, then it had the burden to rebut the presumption 
of soundness by the preponderance of the evidence (which is a 
lower standard) that the preexisting disorder was not 
aggravated by service.  Pursuant to the new Wagner two-step 
analysis, VA must now show by clear and unmistakable evidence 
that the preexisting disorder was not aggravated during 
service (which is a higher standard).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The only pulmonary problem noted during the appellant's first 
period of military service (July 1970 to February 1973) was 
an upper respiratory infection.

The medical evidence of record shows that the veteran was 
treated for various pulmonary disorders after he was 
discharged from service in 1973 and before he reentered 
service in 1986.  VA medical evidence dated subsequent to the 
first period of service includes the following: a May 1977 
hospitalization report that showed treatment for 
symptomatology diagnosed as left lower lobe pneumonia of 
streptococcal origin; a hospitalization report for the period 
from January 19 to February 6, 1981, that revealed treatment 
for respiratory problems diagnosed as right middle lobe 
pneumonia of pneumococcal origin, right pleural effusion, and 
chronic obstructive pulmonary disease (COPD); a February 1981 
chest X-ray that revealed bullous emphysema with associated 
bilateral pleural effusion, persistent over a month, and 
recent residuals of a left-sided pneumothorax; March 1981 
outpatient records that noted an FEV-1 finding of 59 percent 
of predicted on pulmonary function tests (performed in 
February 1981) and diagnoses of bilateral lower lobe disease 
of unknown etiology, bilateral pleural effusion, mild 
restrictive ventilatory defect, and dyspnea; a May 1981 
psychiatric examination report that included a history of VA 
hospitalizations in May 1977 for pneumonia and in January and 
February 1981 for respiratory problems; 1984 outpatient 
records that indicated a history of emphysema in 1977; and a 
December 1984 Agent Orange examination report that listed a 
diagnosis of pulmonary emphysema.

The July 1986 reenlistment examination for the appellant's 
second period of military service (July 1986 to March 1988) 
revealed normal findings for the lungs.  The examiner 
indicated in the report that a chest X-ray revealed old 
fibrosis in the bases of the lungs. Nevertheless, no 
pulmonary disorder was diagnosed.  

Soonafter, in August 1986, the veteran complained of 
shortness of breath and received treatment for pneumonia. 
Marked bullous changes with compression atelectasis and 
hyperinflation were noted on an August 1986 chest X-ray. In 
September 1986, he was treated for a chest cold, cough, and 
congestion, which were diagnosed as pneumonia, and pulmonary 
function testing revealed that FEV-1 was 41 percent of 
predicted. Bullous emphysema was diagnosed by a December 1986 
Medical Evaluation Board. In January 1987, a Physical 
Evaluation Board determined that the appellant's bullous 
emphysema had preexisted service, had been aggravated by 
service, and rendered him unfit for further service. The 
Physical Evaluation Board subsequently reversed itself in 
February 1987, determining that the appellant was fit for 
continuous service, based upon the following factors: a new, 
less restrictive physical profile; his discontinuance of 
smoking per a physician's orders; his purchase of physical 
training equipment for self-improvement; his self discipline 
and extremely strong motivation; and positive statements from 
his physician and first sergeant. Subsequently dated service 
medical records show that the appellant continued to 
experience pulmonary problems. A December 1987 Medical 
Evaluation Board report stated that the appellant's moderate 
COPD and severe impairment of pulmonary diffusing capacity 
had originated in August 1986, and had been permanently 
aggravated by service. The appellant was found to be unfit 
for further military service by a January 1988 Physical 
Evaluation Board, due to COPD with emphysema and pulmonary 
diffusing related to performing duty.

A July 1988 VA examination, four months after the appellant's 
second separation from service, diagnosed COPD, and noted 
that FEV-1 was 55 percent of predicted and that mild 
restrictive ventilatory defect had not significantly changed 
since October 1984. Findings from an April 1989 VA chest X-
ray were diagnosed as severe COPD and were reported to be 
consistent with left lower lobe pneumonia. A VA pulmonary 
examination in September 1991 diagnosed COPD, with mild 
obstructive ventilatory defect on pulmonary function testing. 
FEV-1 was 65 percent of predicted on pulmonary function 
testing in September 1991, which noted that results were not 
significantly changed since May 1984 studies. FEV-1 was 49 
percent of predicted on private pulmonary function testing in 
July 1992. Findings from an August 1992 private chest X-ray 
were reported as showing moderately severe bullous emphysema 
and apparently severe COPD.

Pursuant to the Board's March 1997 remand, the claims file 
was reviewed in July 1997 by a VA pulmonary specialist, who 
concluded that because pulmonary function testing of the 
appellant in February 1981 (reported in March 1981) had 
yielded abnormal findings his chronic pulmonary disease had 
preexisted his second period of military service. The 
specialist stated that the precise date of onset was 
uncertain, because (1) to the extent the disease was related 
to cigarette smoking, it could be dated to have started in 
1972, based on a 14 year history of smoking provided by the 
appellant in August 1986, and (2) the effects of inflammatory 
events (treatment for pneumonia in 1977 and 1981) could have 
contributed to the pulmonary dysfunction because the disease 
was not purely obstructive in nature. The specialist reported 
that the lowest FEV-1 value of record was the September 1986 
result, and that February 1992 pulmonary function tests were 
not significantly different than February 1981 studies.

Of record are several medical statements from the appellant's 
physician, H. J. W. M.D., an internist. In a November 1997 
statement, he indicated that he had been treating the 
appellant for COPD since 1991, and that the condition had 
remained stable until the present time. It was the 
physician's opinion that the COPD could have been present 
prior to the second period of service and could have been 
permanently aggravated by that period of service.

In September 1998, another VA pulmonary specialist evaluated 
the evidence in order to provide an opinion as to when the 
appellant's pulmonary disability began, and to determine 
whether it was permanently aggravated by his second period of 
military service. The pulmonary specialist noted the 
treatment for an upper respiratory tract infection during the 
appellant's first period of service, the evidence of 
treatment for pneumonia in 1977 and 1981, the appellant's 
reported eleven year history of smoking one to two packs of 
cigarettes per day at his January 1981 VA hospitalization, 
and the several sets of pulmonary function tests available 
for review. The specialist indicated that the findings from 
the several pulmonary function tests performed between 
February 1981 and July 1992 were approximately the same and 
had not been significantly altered by the second period of 
military service, and that the appellant's pulmonary 
impairment was apparently a combination of inflammatory lung 
disease from the two bouts of pneumonia and cigarette 
smoking.

Pursuant to the Board's June 2000 Remand, the VA 
pulmonologist who reviewed the appellant's claims file in 
September 1998, again reviewed the medical evidence (July 
2000) for the purpose of rendering an opinion as to whether 
the appellant's lung disorder that had developed between his 
two periods of active military service had undergone a 
clinically ascertainable increase in severity as a result of 
the second period of service. The pulmonologist noted that 
when the appellant had been admitted to the Louisville, 
Kentucky, VA Medical Center in September 1984 for a complaint 
of abdominal pain, he had been identified as having a chronic 
cough with thick, yellowish/brownish sputum. A May 1989 VA 
Emergency Room admission noted that the appellant reported 
coughing and expectorating yellowish sputum, and he was 
referred to the VA pulmonary clinic, but failed to keep 
several scheduled appointments. A February 1992 VA notation 
indicated that the appellant reported dyspnea on exertion, 
but was difficult to "pin down" as to how much he could walk 
on level ground, and reported that he was able to breath 
without difficulty when he sat down. The pulmonologist opined 
that the symptoms described on a hospitalization unrelated to 
his lung disease (September 1984), matched complaints post 
discharge from service, and that there appeared to be no 
change in symptoms related to the second period of service. 
Therefore, the pulmonologist surmised that there was no 
clinically ascertainable increase in severity of the 
appellant's pulmonary disability during his second period of 
service.

With respect to the merits of the veteran's claim, the 
veteran essentially contends that he developed a pulmonary 
disorder that permanently worsened during his second tour of 
military service from 1986 to 1988.  He does not contend, nor 
does the evidence show, that he developed a pulmonary 
disorder during his first tour of duty in the early 1970s.  

As noted previously, the July 1986 reenlistment examination 
for the appellant's second period of military service (July 
1986 to March 1988) revealed normal findings for the lungs.  
The Board finds, based on the July 1986 reenlistment 
examination report, that the veteran was not diagnosed with a 
pulmonary disorder at service entrance.  Therefore, he is 
presumed to have entered service without a pulmonary 
disorder.    

The Board further finds, however, that there is clear and 
unmistakable evidence that the veteran had developed a 
pulmonary disorder after he was discharged from service in 
1973 and before he reentered in 1986.  As noted above, a 
February 1981 chest X-ray revealed bullous emphysema with 
associated bilateral pleural effusion, persistent over a 
month, and recent residuals of a left-sided pneumothorax; 
March 1981 outpatient records noted an FEV-1 finding of 59 
percent of predicted on pulmonary function tests (performed 
in February 1981) and diagnoses of bilateral lower lobe 
disease of unknown etiology, bilateral pleural effusion, mild 
restrictive ventilatory defect, and dyspnea; a May 1981 
psychiatric examination report included a history of VA 
hospitalizations in May 1977 for pneumonia and in January and 
February 1981 for respiratory problems; 1984 outpatient 
records indicated a history of emphysema in 1977; and a 
December 1984 Agent Orange examination report listed a 
diagnosis of pulmonary emphysema.

Thus, although a pulmonary disorder was not noted on the July 
1986 reenlistment examination report, the medical evidence 
dated between 1977 and 1984 clearly and unmistakably shows 
that the veteran had a pulmonary disorder that preexisted his 
entrance into service in July 1986.

The next step is to determine whether the veteran's pulmonary 
disorder permanently worsened during the tour of duty from 
July 1986 to March 1988.  The service medical records during 
this time show that the veteran quickly experienced pulmonary 
problems.  Ultimately, a December 1987 Medical Evaluation 
Board report stated that the appellant's moderate COPD and 
severe impairment of pulmonary diffusing capacity had 
originated in August 1986, and had been permanently 
aggravated by service.  The appellant was found to be unfit 
for further military service by a January 1988 Physical 
Evaluation Board, due to COPD with emphysema and pulmonary 
diffusing related to performing duty.

The veteran immediately filed a service-connection claim for 
his pulmonary disorder after discharge in 1988.  

The veteran maintains that his pulmonary disorder had 
permanently worsened during service and has subsequently 
continued to bother him.  The post-service evidence shows 
that the veteran has been diagnosed with pulmonary disorder, 
which continues to bother the veteran.  There are differing 
post-service opinions provided with respect to whether the 
veteran's pulmonary disorder had permanently worsened during 
service from July 1986 to March 1988.

In light of the Federal Circuit's two-step analysis in 
Wagner, the Board finds that the evidence does not show that 
the veteran's pulmonary disorder clearly and unmistakably did 
not increase in disability during service beyond the natural 
progress of the disease.  The appellant was found to be unfit 
for further military service by a January 1988 Physical 
Evaluation Board, due to COPD with emphysema and pulmonary 
diffusing related to performing duty.  Although a subsequent 
VA examiner determined in 1998 and 2000 that there was no 
clinically ascertainable increase in severity of the 
veteran's pulmonary disability, the veteran's private 
physician disagreed in a November 1997 statement.  While the 
evidence against the veteran's claim is persuasive, it does 
not clearly and unmistakably show that the veteran's 
pulmonary disorder did not worsen during the second tour of 
duty.

Thus, the Board cannot conclude that this evidence meets the 
"onerous" evidentiary standard of clear and unmistakable 
evidence which requires that the no-aggravation result be 
"undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003). 
The Board finds that the increase in severity of the 
pulmonary disorder during active service from July 1986 to 
March 1988 was not clearly and unmistakably the result of the 
natural progress of the condition. Therefore, the Board 
concludes that the pulmonary disorder during active service 
from July 1986 to March 1988 was aggravated, and service 
connection must be granted for a pulmonary disorder. 
38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 38 C.F.R. §§ 3.304, 
3.306 (2004).


ORDER

Service connection for a pulmonary disorder during active 
service from July 1986 to March 1988 is granted.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


